Citation Nr: 1429505	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a cardiovascular disability, characterized as residuals of a radiofrequency ablation with an atrioseptal defect and tricuspid regurgitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to June 2008.

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.   

This appeal was remanded by the Board in June 2012 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's cardiovascular disorder has been characterized by some limitation in her ability to exercise and periodic chest pain; a workload capacity of greater than 5 but less than 7 metabolic equivalents (METs) with symptoms of dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilation upon electrocardiogram, echocardiogram or X-ray have not been shown. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a cardiovascular disability, characterized as residuals of a radiofrequency ablation with an atrioseptal defect and tricuspid regurgitation, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DCs 7000, 7010 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is service-connected for a cardiovascular disability, which has been diagnosed as residuals of a cardiac ablation, as well as residuals of a tricuspid valve repair with an observed atrioseptal defect.  She has disagreed the 10 percent rating that was assigned under 38 C.F.R. § 4.104, DCs 7000 (addressing valvular heart disease) and 7010 (addressing supra ventricular arrhythmias).  

The Board notes at the outset that the Veteran is receiving a single rating for a disability that is service-connected under two diagnostic codes.  Based on the rating decisions of record, her rating has been assigned based on the criteria in DC 7000.  However, when there are symptoms of two separate and distinct disorders, even though both disorders may be located in the same location, separate disability ratings may be for application.  In such cases, the "critical element, however, is that none of the symptoms for any one of these three conditions is duplicative of or overlapping with the symptoms of the other two conditions."  Esteban v. Brown, 6 Vet. App. 259, 292 (1994).  

The criteria listed in DCs 7000 and 7010 are different.  However, a separate rating under DC 7010 is not warranted in this case, as episodes of tachycardia have not been shown since the Veteran left active duty.  Rather, the evidence reflects that all episodes of supraventricular arrhythmias were while on active duty, and prior to her cardiac radiofrequency ablation in April 2004. 

The Board takes notice of the fact that a radiofrequency ablation is a surgical procedure that heats and necroses a specific neuro-pathway in the heart, thereby removing the cause of the tachycardia.  Its success rate is over 90 percent.  See The MERCK Manual, Sec. 15, Ch. 213, p. 2162 (19 ed. 2011).  Therefore, the likelihood of post-ablation tachycardia is minimal.

Moreover, since that time, episodes of tachycardia have been clinically observed to be absent on a number of occasions.  Specifically, at the Veteran's VA examination in December 2008, the examiner noted that the ablation has "worked to prevent any further [supraventricular tachycardia]," although the Veteran stated that she feels like her heart is pounding when she lies down.  

At a more recent VA examination in July 2012, she again denied any recurrence of supraventricular tachycardia, providing factual evidence against her own claim.  Therefore, while there were certainly episodes of tachycardia in service, these appear to have stopped after the radiofrequency ablation in 2004, which the Board again notes is the expected result.  As such, a separate rating under 38 C.F.R. § 4.104, DC 7010 is not warranted.  

The only remaining question is whether an initial rating in excess of 10 percent is warranted for the Veteran's cardiovascular disability under DC 7000.  In order to warrant a rating in excess of 10 percent under this diagnostic code, the evidence must show either (1) a workload capacity of greater than 5 but less than 7 METs, with symptoms of dyspnea, fatigue, angina, dizziness or syncope; or (2) evidence of cardiac hypertrophy or dilation upon electrocardiogram, echocardiogram or X-ray. 38 C.F.R. § 4.104, DC 7010 (2013).

After a review of the evidence, a rating in excess of 10 percent is not warranted.  Specifically, at her VA examination in December 2008, the Veteran stated that she occasionally experiences some sharp chest pains, but they are not disabling.  She has also experienced decreased exercise tolerance, but is still able to walk for 30 minutes at a time before she has to rest.  While she stated that she experiences difficulty climbing stairs, this appears to be more related to her hip disorder than any cardiovascular limitations.  

Upon examination, the Veteran's heart sounds were normal, with no gallops, murmurs or thrusts.  An EKG showed a normal sinus rhythm with no abnormalities.  When the examination was complete, the examiner noted that the Veteran's ability to give a full effort on a cardiac stress test was inhibited by her hip disorder.  Nevertheless, the examiner estimated that she could achieve 8 METs of activity "before having exertional symptoms due to deconditioning."  In a May 2009 addendum to this examination, the VA examiner reiterated that the Veteran's hip disorder was the primary limiting factor to her activity level.  However, as she is able to climb stairs and walk for 30 minutes, this alone was representative of 4 to 7 METs of activity.  Given that these physical abilities were despite her hip disorder, the examiner believed that an estimate of 8 METs was appropriate. 

At her most recent VA examination in July 2012, the Veteran again stated that her ability to exercise was mainly inhibited by her hip disorder.  Even so, she uses an elliptical trainer for 25 minutes at a time, and can elevate her heart rate to 157 beats per minute.  Upon examination, there was no indication of cardiac hypertrophy or dilation, and an EKG performed at that time was normal.  On an interview-based METs test, the Veteran reported dyspnea and dizziness upon exertion.  Nevertheless, the examiner estimated that she as capable of greater than 7 but less than 10 METs.  

The VA examiner also remarked that the Veteran could not perform an exercise stress test because of her hip condition.  However, based on the Veteran's stated history, the examiner believed that the Veteran was capable of approximately 8 METs.  The examiner also reiterated that an echocardiogram did not reveal any hypertrophy or dilation, and showed a normal ejection fraction.  

Therefore, based on a review of the clinical evidence, the Board determines that a workload capacity of greater than 5 but less than 7 METs, with symptoms of dyspnea, fatigue, angina, dizziness or syncope, or cardiac hypertrophy or dilation upon electrocardiogram, echocardiogram or X-ray, has not been shown.  Therefore an increased rating is not warranted on this basis.

In this regard, it is important for the Veteran to understand that these findings do not suggest, in any way, that she does not have problems with this disability.  The problems with this disability are the basis for the current evaluation.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that her cardiovascular disability is worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her cardiovascular disability according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's cardiovascular disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Indeed, as the METs rating is an evaluation of overall physical limitation, any such symptoms related to her cardiovascular disability would have been accounted for by her examining physicians.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability due specifically to her service-connected disabilities.  Indeed, her July 2012 VA examination indicates that she is currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that an increased rating for the Veteran's cardiovascular disability is not warranted for any period on appeal.  As such, the appeal is denied.
VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claim arises from her disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as her own statements in support of her claim.  

VA examinations and opinions with respect to the issue on appeal were also obtained in December 2008, May 2009 and July 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in June 2012 for new VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a new VA examination in July 2012, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in December 2012.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating in excess of 10 percent for a cardiovascular disability, characterized as residuals of a radiofrequency ablation with an atrioseptal defect and tricuspid regurgitation, is denied.

 
____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


